DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-20 are pending in the case. Claims 1, 9, and 17 are independent claims.

Priority
Acknowledgement is made of Applicant’s claim for domestic benefit of parent application 16/052,579 filed 08/01/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 14, 15, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 10, 13, and 15 of U.S. Patent No. 11073971.

The claims of the instant application are anticipated by claims of the patent and are rejected as follows:
17/386,536
US Patent No. 11073971
1, 2, 4
1
6
3
7
6
9, 10, 12
8
14
10
15
13
17, 18, 20
15


Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed toward determining a rule based on a determined user segment to present a selection of activity tiles.
For example, independent claim 1 of the instant application is anticipated by independent claim 1 of US Patent 11073971:

17/386,536
US Patent No. 11073971
1.  A device, comprising
a non-transitory memory storing instructions; and

a processor configured to execute the instructions to cause the device to:

receive, via an input on the device, a request to interact with an application on the device;






retrieve, from a configuration module, a customizable user interface layout associated with user associated with the device, wherein retrieving the customizable user interface layout comprises:




determining a plurality of user segments corresponding to the device, wherein each of the plurality of user segments has a user type associated with displaying the customizable user interface layout on the device;










determining, from the plurality of user segments and a priority level of each of the plurality of user segments, a user segment corresponding to the user associated with the device based in part on historical interactions with the device and a corresponding user type for the user from the user types that is associated with the priority level for the user;

determining a rule associated with a presentation of the customizable user interface layout based on the user segment and an account associated with the user; and




determining based on the rule, the presentation of the customizable user interface layout having activity tiles for application interactions with the account through the application; and





















present, in response to the request to interact, at least one of the activity tiles on the customized user interface layout.

1. A device, comprising a non-transitory memory storing instructions; and


a processor configured to execute the instructions to cause the device to:

receive, via a selection on the device, a request to interact with a mobile application by a user of the device; 

determine, via a mobile orchestration layer, a collected API call for a plurality of API calls required to process the request in a single API call;

retrieve, from a configuration module, a customized user interface layout associated with the user of the device based on the collected API call, wherein retrieving the customized user interface layout comprises:

determining a location of the device;

determining a plurality of user segments corresponding to the user of the device, wherein each user segment defines a persona shared by a certain type of users and is associated with an interaction, and wherein the user segments are determined based on at least the location of the device, a past behavior of the user monitored over a time period via the device, and a registration information of the user in the mobile application;

determining a priority level for each of the user segments from the plurality of user segments;

determining that a user segment has a highest priority of the user segments based on the priority level for each of the user segments of the plurality of user segments;





determining a rule associated with the interaction associated with the user segment having the highest priority, the rule based on at least an account associated with the user, wherein the account is utilized by the user through the customized user interface layout of the mobile application;

determining a presentation of the interaction for the account through the mobile application, wherein determining the presentation of the interaction includes determining that one or more movable modules should be displayed based on a frequency of use for each movable module of the one or more movable modules and the rule, wherein the each movable module comprises one or more activity tiles;

determining allowed functionalities and restricted functionalities within the one or more activity tiles based on the location; and

determining a display size of each of the one or more activity tiles within the customized user interface layout based on past user interactions with each of the one or more activity tiles and an amount of the one or more activity tiles in each of the one or more movable modules;

display the customized user interface layout comprising the one or more movable modules on a display of the device based on the presentation of the interaction, the display size of each of the one or more activity tiles, the allowed functionalities within the one or more activity tiles, and the restricted functionalities within the one or more activity tiles; and

present, in response to a selection of an activity tile of the one or more activity tiles on the customized user interface layout, a secondary user interface.


Claim 1 of the instant application recites broader recitations and is anticipated by claim 1 of the patent with only minor syntactical and formatting differences. Similarly, independent claims 9 and 17 of the instant application are anticipated by independent claims 8 and 15, respectively, of the patent. Dependent claims of the instant application are also rejected as aforementioned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 9654598 B1), in view of Ramer et al. (US 2011/0258049 A1).

Regarding claim 1, Crawford teaches a device (computing system 800 of FIG. 8), comprising
a non-transitory memory storing instructions (system memory 830 of FIG. 8 and Col. 18, line 57 to Col. 19, line 52); and
a processor configured to execute the instructions (processing unit 820 of FIG. 8 and Col. 18, lines 27-45) to cause the device to:
receive, via an input on the device, a request to interact with an application on the device (Col. 6, lines 51-62, FIG. 5, Col. 9, lines 31-42, and Col. 9, lines 55-62: an input is received on the device requesting to interact with an application on the device. For example, an input may correspond to the user pressing on an arrow icon of a card, like one on the favorite apps card 531, requesting to interact with an application; Col. 6, lines 22-32 and lines 39-50: an application corresponds to a launcher application, which may include at least the card module);
retrieve, from a configuration module, a customizable user interface layout associated with a user associated with the device (Col. 4, line 43 to Col. 5, line 35, and Col. 5, lines 51-62: a configuration module is evident by a configuration screen from which a customizable user interface layout, associated with a user associated with the device, derives. As stated in Col. 5, lines 19-22: “The card module cooperating with the configuration screen allows the user to personalize content and provide better engagement with the mobile computing device”.; Col. 14, line 41 to Col. 15, line 7: the card screen corresponds to a customized user interface layout; FIGS. 1B, 2A and Col. 7, lines 8-18: see an example of a customized user interface displayed), wherein retrieving the customizable user interface layout comprises:
determining a plurality of user segments corresponding to the device, wherein each of the plurality of user segments has a user type associated with displaying the customizable user interface layout on the device (Col. 13, lines 22-45: a plurality of user segments correspond to the customer usage analytics and insights gathered across multiple applications and multiple device platforms. Each user segment has a user type, or user behavior, associated with displaying the customizable user interface layout, the association of which is supported in Col. 13, line 57 to Col. 14, line 22);
determining, from the plurality of user segments with the device and a corresponding user type for the user from the user types (Col. 7, lines 45-56: a user segment corresponding to the user and user type, like “personal interest of that user from a user account profile”, is determined by the analytics module.; Col. 13, lines 3-14 and Col. 13, line 22 to Col. 14, line 22: the analytics module helps determine a user segment based in part on collected user behavior/historical interactions with the device);
determining a rule associated with a presentation of the customizable user interface layout based on the user segment and an account associated with the use (Col. 14, line 41 to Col. 15, line 7: a rule/suggestion is determined based on the user segment and the account associated with the user); and
determining based on the rule, the presentation of the customizable user interface layout having activity tiles for application interactions with the account through the application (Col. 14, line 41 to Col. 15, line 7: based on the rule, the presentation of the customizable user interface layout, or card screen, having activity tiles/cards for the account through the application is determined; Col. 6, lines 51-63: activity tiles allow for application interactions); and
present, in response to the request to interact, at least one of the activity tiles on the customizable user interface layout (FIG. 5, Col. 9, lines 31-42, and Col. 9, lines 55-62: at least one activity tile, like favorite apps card 531, is displayed on the customizable user interface layout, or card screen; Col. 14, line 41 to Col. 15, line 7: the card screen corresponds to a customizable user interface layout).

Crawford does not explicitly teach the user segment being determined from a priority level of each of the plurality of user segments and a corresponding user type that is associated with the priority level for the user.
Ramer teaches determining a plurality of user segments corresponding to the device, wherein each of the plurality of user segments has a user type associated with displaying the customizable user interface layout on the device ([0177]: a user segment is determined from a priority level of each of the plurality of user segments. In this example, user segments include age, sex, previous user transactions, and geographic location which affect the customization of the layout; [00951]: “In embodiments, information that may be related to interaction information may be segmented (e.g. an age range, income range, etc.)”; [0265-0271]: see examples of user characteristics that affect the customization);
determining, from the plurality of user segments and a priority level of each of the plurality of user segments, a user segment corresponding to the user associated with the device based in part on historical interactions with the device ([00951]: “In embodiments, information that may be related to interaction information may be segmented (e.g. an age range, income range, etc.)”; [1064]: contextual information based on user’s interactions with content is used to generate a profile. This profile includes a user segment, including what age group the user profile/account falls into; end of [1129] and [1401]: user behavior over a time period is monitored to build behavioral profiles) and a corresponding user type for the user from the user types that is associated with the priority level for the user ([1058]: user segments correspond to mobile subscriber characteristic data; [1379]: “In embodiments, the importance of information within profile may be weighted (e.g., demographic vs. behavioral data”; [0177]: a user segment is determined from a priority level of each of the plurality of user segments. In this example, user segments include age, sex, previous user transactions, and geographic location which affect the customization of the layout. Thus, these user segments have priority levels or are weighted in such a way that customize the layout. Any one of these user segments correspond to the determined user segment. A corresponding user type is a user who has any one of the following qualities: young, male, located in New York City, and has a history of purchasing jazz recording).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crawford to incorporate the teachings of Ramer and have the user segment being determined from a priority level of each of the plurality of user segments and a corresponding user type that is associated with the priority level for the user. Doing so would allow content to be customized more efficiently for the user by accounting for user segments. This would help prevent the user from having to sift through content less likely to be relevant and prevent the device from wasting display and processing resources from presenting irrelevant content.

Regarding claim 2, Crawford in view of Ramer teaches the device of claim 1. Crawford further teaches wherein the instructions further comprising: determining, based on a frequency of use, one or more movable modules for display on the activity tiles (Col. 9, lines 22-30: “The card module 420 is configured to cooperate with a dynamic discovery module 430 to analyze a population of potential apps available in an app store and supply app recommendations based on any of the following selected from the group consisting of i) user profile information on this particular user, ii) frequency of use of certain apps of this particular user, iii) browsing habits of this particular user, and iv) apps being used by other users with similar user profiles.” For example, movable modules correspond to apps and they are determined for display on the activity tiles/cards based on frequency of use; Col. 4, lines 38-61: note that boundaries may separate individual apps on a corresponding card; FIGS. 2A-B and Col. 7, lines 8-18: cards and their activity tiles, like apps, are movable).

Regarding claim 4, Crawford in view of Ramer teaches the device of claim 1. Crawford further teaches the device of claim 1, wherein the customizable interface layout is based in designed to include allowable functionalities and remove prohibited functionalities (FIGS. 3A-B and Col. 8, lines 17-62: the layout is designed to include allowable functionalities, like the cards that have been enabled, as well as remove prohibited functionalities, like the cards that have been disabled).

Regarding claim 5, Crawford in view of Ramer teaches the device of claim 1. Crawford further teaches wherein the customizable interface layout is presented based on a communication between the application and a user interface configuration module via a software development kit (Col. 4, line 43 to Col. 5, line 35, Col. 5, lines 51-62: a software development kit corresponds to the application programming interfaces possessed by the card module. These application programming interfaces allow communication between the application, or launcher application, and a user interface configuration module which allows the user access to a configuration screen to customize content sources. As stated in Col. 5, lines 19-22: “The card module cooperating with the configuration screen allows the user to personalize content and provide better engagement with the mobile computing device”. Accordingly, the software development kit/API’s allow the card module of the launcher application to actively provide content to present a customizable interface layout based on a cooperative communication between the launcher application, which hosts the card module, and a user interface configuration module).

Regarding claim 6, Crawford in view of Ramer teaches the device of claim 1. Crawford further teaches wherein a secondary user interface is presented and customized based on the tile selected and user interaction with the application (FIG. 5, Col. 9, lines 31-42, and Col. 9, lines 55-62: a secondary user interface showing a card expanded state is presented based on the tile selected and user interaction with the application).

Regarding claim 7, Crawford in view of Ramer teaches the device of claim 1. Crawford further teaches each subset of activity tiles corresponding to two or more modules are presented in a tiled vertical manner (FIG. 1B or 2A, Col. 3, lines 58-60, Col. 4, lines 31-61, and Col. 7, lines 8-18: each subset of activity tiles, like favorite apps card 31, notes card 41, and wallpaper and themes card 51, are presented in a tiled vertical manner. For example, favorite apps card 31 is at the top, notes card 41 is below favorite apps card 31, and wallpaper and themes card 51 is below notes card 41).

Regarding claim 8, Crawford in view of Ramer teaches the device of claim 1. Crawford further teaches wherein a personalization service module determines how to dynamically render the customized user interface (Col. 7, lines 45-56, Col. 13, lines 3-14 and Col. 13, line 22 to Col. 14, line 22: analytics module/personalization service module helps determine “personal interest of that user from a user account profile”).

Regarding claims 9, 10, and 12-16, the claims recite a method with corresponding limitations to the device of claims 1, 2, and 4-8, respectively, and are, therefore, rejected on the same premises.

Regarding claims 17, 18, and 20, the claims recite a non-transitory machine-readable medium (Crawford, system memory 830 of FIG. 8 and Col. 18, line 57 to Col. 19, line 52) having stored thereon machine-readable instructions executable (Crawford, executable by processing unit 820 of FIG. 8 and Col. 18, lines 27-45) to cause a machine (Crawford, computing system 800 of FIG. 8) to perform operations comprising limitations corresponding to the device of claims 1, 2, and 4, respectively, and are, therefore, rejected on the same premises. Claim 17 recites receiving “a selection” in line 4 instead of the more generic receiving of “an input” as recited in line 4 of claim 1. Crawford, nevertheless, teaches this limitation with the same mapping provided in the rejection of claim 1.

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 9654598 B1), in view of Ramer et al. (US 2011/0258049 A1), and in view of Martinazzi et al. (US 2019/0095436 A1).

Regarding claim 3, Crawford teaches the device of claim 1. Although Crawford teaches a remote server from which apps and content to be displayed in the customizable user interface layout are pulled (Col. 4, lines 43-61; Col. 5, lines 28-30), Crawford does not explicitly teach wherein the retrieved customizable user interface is obtained from a remote server.
Martinazzi teaches wherein the retrieved customizable user interface is obtained from a remote server (FIGS. 1 and 5, [0111-0112], [0116-0123], FIG. 6, [0132], and [0134]: customizable user interface is obtained from a remote server 106. Note that tiles, or media effects, on the customizable user interface are generated by media effect engine 512 of the server 106. See FIG. 2B, [0055], and [0058-0063] for an example of a customizable user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the server of Crawford to incorporate the teachings of Martinazzi and have wherein the retrieved customizable user interface is obtained from a remote server. Doing so would obviate the need for the customizable user interface to be stored locally, freeing up local memory at the client device to store other information which may not be as conveniently stored in a remote server. This would also allow the user to, for example, access a customizable user interface on various devices since the customizable user interface is not limited to local storage of a single client device.

Regarding claim 11, the claim recites a method with corresponding limitations to the device of claim 3 and is therefore rejected on the same premise.

	Regarding claim 19, the claim recites a method with corresponding limitations to the device of claim 3 and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not singularly rely on the reference applied in the prior 102 rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171